Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Munoz appeals the district court’s order granting SunTrust Bank’s motion to dismiss and dismissing Munoz’s civil action for lack of prudential standing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Munoz v. Suntrust Bank, No. 5:15-ev-00119-RLV-DCK, 2016 WL 3176594 (W.D.N.C. June 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED